Citation Nr: 1530145	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-25 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2013, the Veteran testified at a hearing at the RO before the undersigned sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in April 2014, when it was remanded for examination of the Veteran.  The requested development has been completed.  


FINDINGS OF FACT

1.  Multiple VA audiology examination reports document that the Veteran's hearing acuity is level I in the right ear and level I in the left ear throughout the entire appeal period.

2.  The Veteran does not have an exceptional pattern of hearing impairment.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§  4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to claim for an increased rating in a letter dated April 2011 which was prior to the initial RO rating decision denying the increased rating.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained private audiology examination reports; VA medical records; two VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded two VA examinations in conjunction with the present appeal; the evidence obtained from these examination reports is adequate and provides the necessary evidence to rate his hearing loss disability under the criteria used in the rating code.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based upon average pure tone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Pure tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on pure tone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).
"Pure tone threshold average" as used in Tables VI and VIa is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

38 C.F.R. § 4.86 (2014).

In "addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

The Veteran served in the Marine Corps; he served in combat in Vietnam.  He has been service-connected for bilateral hearing loss at a noncompensable (0%) disability rating effective since May 2002.

In March 2011, the Veteran filed his most recent claim for an increased rating for his service-connected bilateral hearing loss.  

In May 2011 a VA audiology Compensation and Pension examination of the Veteran was conducted.  He reported having difficulty hearing people resulting in him asking people to repeat what they said.  Audiology testing revealed that the pure tone thresholds, in decibels; the average of the pure tone thresholds; the CNC speech recognition ability; and the derived level of hearing loss were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
15
25
45
65
38
940%
I
LEFT
15
20
55
70
40
96%
I

The above audiology test results do not reveal an exceptional pattern of hearing impairment for either ear.  Level I hearing in the right ear and Level I hearing in the left ear warrants the assignment of a noncompensable disability rating based upon these findings.  38 C.F.R. § 4.85, Table VII.  

In June 2013 the Veteran presented testimony at a hearing before the undersigned.  He testified that his hearing acuity had diminished since his most recent VA audiology evaluation in May 2011.  He also testified that he had not been treated by VA for his hearing loss but had only undergone past VA audiology evaluations.  The primary focus of the Veteran's testimony, and the representative's questioning, was to contest the use of the Maryland CNC wordlist in evaluating the severity of service connection hearing loss.  The assertion was that this testing dated back to World War II and was not a modern and accurate method to determine the Veteran's level of impairment resulting from hearing loss.  The use of the Maryland CNC wordlist is mandated by regulation.  See, 38 C.F.R. § 4.84(a).  

The Veteran also asserted that he had been tested by private audiologists and that those tests revealed a more severe level of hearing loss than those reflected on VA examination.  He submitted copies of three private audiology tests.  All three tests report  pure tone thresholds, in decibels in graphical form along with speech reception tests.  There is no indication whether the speech testing used the Maryland CNC wordlist.  The first was conducted in October 2004 and is outside of the period of time covered the appeal.

The second audiology examination was conducted in May 2013 while the third was conducted in July 2014.  The graphic representation of the pure tone thresholds is consistent with the May 2011 and March 2015 VA examinations of record.  The speed discrimination test results on the two private examination reports reveal that the Veteran had 100 percent speech recognition ability in both ears in May 2013 and a speech recognition ability of 96 percent in on ear and 92 percent in the other in July 2014.  Again, these findings are consistent with the findings on the VA examinations of record.  In fact, the assertion that the private word list used is more accurate than the VA use of the Maryland CNC wordlist is not supported by these findings.  

The representative has asserted that the private examination reports show increased hearing loss at higher frequencies.  However, quick comparison of the pure tone findings on the two private examination reports does not show them to be inconsistent with findings on VA examination at any hertz level.  Finally, the Board notes that pure tone thresholds above the 4000 hertz level are not used in the evaluation of hearing loss disability under the rating schedule.  See, 38 C.F.R. § 4.84(d).

In March 2015 the most recent VA audiology Compensation and Pension examination of the Veteran was conducted.  The Veteran reported difficulty hearing which resulted in him increasing the volume of his television and his family complaining about it.  The examiner noted that the Veteran's functional impairment was difficulty hearing in challenging listening environments such as those with excessive background noise, but that the degree and configuration of hearing loss documented would have a minimal impact on the Veteran's occupational and social activities.  Audiology testing revealed that the pure tone thresholds, in decibels; the average of the pure tone thresholds; the CNC speech recognition ability; and the derived level of hearing loss were as follows:



HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
15
25
55
70
41
94%
I
LEFT
20
20
60
70
43
96%
I

Again, the above audiology test results do not reveal an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Level I hearing in the right ear and Level I hearing in the left ear warrants the assignment of a noncompensable disability rating based upon these findings.  38 C.F.R. § 4.85, Table VII.  4.85, Table VII.  

On review of the record, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met at any point during the appeal period.  Although the audiological evaluation clearly shows bilateral hearing loss, the hearing loss does not meet the compensable level under the rating schedule. 

Specifically, the evidence shows that the Veteran's service-connected bilateral hearing loss disability is manifested by no worse than Level I in the right ear and Level I hearing in the left ear.  Applying these results to the Table VII chart, results in a noncompensable disability evaluation. 

For the period of the appeal, VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  In the present case there is little lay evidence to consider.  The Veteran has asserted that his hearing loss has gotten worse, and that he has difficulty hearing people.  His representative has asserted that VA audiology testing is inaccurate and that private testing is more reflective of the Veteran's actual hearing loss.  However, the test results on the private audiology test results submitted by the Veteran are consistent with the findings of the VA examinations of record, and in one case show better speech reception thresholds than those reflected on VA testing.  The Veteran has been afforded two Compensation and Pension examinations, and the results do not show that the Veteran's level of hearing loss warrants the assignment of a compensable disability rating.  See, 38 C.F.R. §  4.85, Diagnostic Code 6100 (2014).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the Veteran's service-connected bilateral hearing loss disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration in this case is not in order. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board notes that the appellant at the beginning of the appeal the Veteran was employed as the mayor of a city and that he since retired from politics for reasons unrelated to his service-connected hearing loss.  In addition, the appellant has not asserted that he his unemployable as the result of his service-connected hearing loss.  In the absence of a history of unemployability due to hearing loss, or other competent evidence suggestive of unemployability due to hearing loss, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The preponderance of the evidence is against the claim for compensable disability rating for bilateral hearing loss.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable disability rating for bilateral hearing loss is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


